                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                          )
                                                    )
                                 Plaintiff,         )
                                                    )
                         v.                         )
                                                    )           Nos.   3:19-CR-061-TAV-DCP
 DONALD FLACK,                                      )                  3:08-CR-108-TAV-DCP
                                                    )
                                 Defendant.         )


                                  MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 the referral Order of the District Judge [Doc. 23].1

        This case came before the Court on August 6, 2020, for a motion hearing via

 videoconference on Defendant’s Unopposed Motion to Substitute Attorney [Doc. 22], filed on July

 16, 2020. Assistant United States Attorney Alan Kirk appeared on behalf the Government.

 Assistant Federal Defender Nakeisha Jackson, with the Federal Defender Services of Eastern

 Tennessee (“FDSET”), appeared on behalf of Defendant Flack, who was also present via

 videoconference. CJA Panel Attorney Mike Whalen was also present.

        In Defendant’s Motion to Substitute Attorney [Doc. 22], Assistant Federal Defender

 Jackson states that the attorney-client relationship has deteriorated to the point where counsel

 cannot effectively work with Defendant Flack to prepare the case for trial. Additionally, the

 Government stated that it takes no position on the pending motion. The Court conducted a sealed,




        1
            Unless otherwise indicated, citations to the record refer to the docket entries in 3:19-CR-
 161.


Case 3:19-cr-00061-TAV-DCP Document 25 Filed 08/10/20 Page 1 of 4 PageID #: 48
 ex parte hearing with Defendant and Assistant Federal Defender Jackson to learn the nature and

 extent of the problems with the attorney-client relationship. Based upon the representations of

 Assistant Federal Defender Jackson and Defendant during the sealed portion of the hearing, the

 Court finds that the trust necessary for the attorney-client relationship is irretrievably broken and

 the ability to communicate is significantly eroded. Accordingly, the Court finds that good cause

 exists to grant the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d 275, 280

 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good cause).

        Therefore, Defendant’s Unopposed Motion to Substitute Attorney [Doc. 22] is

 GRANTED, and Assistant Federal Defender Jackson and the FDSET are RELIEVED as counsel

 of record for Defendant.      At the end of the hearing, Attorney Whalen agreed to accept

 representation of the Defendant if the present motion was granted. The Court therefore and hereby

 SUBSTITUTES and APPOINTS Attorney Whalen under the Criminal Justice Act, 18 U.S.C. §

 3006A, as counsel of record for Defendant. Assistant Federal Defender Jackson and the FDSET

 are DIRECTED to turn over all discovery and the Defendant’s file to Attorney Whalen.

        Attorney Whalen then orally moved to continue the trial and revocation hearing in these

 cases, previously scheduled for July 21, 2020, but lapsed after the filing of Defendant’s motion to

 substitute attorney. Attorney Whalen argued that a continuance is necessary to provide him time

 to review the discovery and the charges in this case, meet with the Defendant, and prepare the case

 for trial. The Government stated that it did not object to a continuance. The parties then agreed

 on a new trial and revocation hearing date of November 17, 2020.

        Given the circumstances of Attorney Whalen’s appointment, the Court finds that the failure

 to continue the trial in this case would deprive defense counsel of the reasonable time necessary


                                                  2

Case 3:19-cr-00061-TAV-DCP Document 25 Filed 08/10/20 Page 2 of 4 PageID #: 49
 to prepare the case for trial, even considering his acting with due diligence. 18 U.S.C. §

 3161(h)(7)(B)(iv). Accordingly, Defendant’s oral motion to continue is GRANTED, and the trial

 of this matter is reset to November 17, 2020. The Court finds that all the time between the motion

 to substitute attorney on July 16, 2020 and the new trial date of July 14, 2020, is fully excludable

 time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D),

 (7)(A)-(B). With regard to other scheduling in this case, the parties are to appear before the

 undersigned for a pretrial conference at October 20, 2020 at 1:30 p.m. The date shall also be the

 deadline for concluding plea negotiations and providing reciprocal discovery. The Court instructs

 the parties that all motions in limine must be filed no later than November 3, 2020. Special

 requests for jury instructions shall be submitted to the District Judge no later than November 6,

 2020 and shall be supported by citations to authority pursuant to Local Rule 7.4.

        Accordingly, it is ORDERED:

          (1)   Defendant’s Unopposed Motion to Substitute Attorney [Doc. 22] is
                GRANTED. Assistant Federal Defender Jackson and the FDSET
                are RELIEVED as counsel of record for Defendant and are
                DIRECTED to provide new defense counsel with the discovery and
                information from Defendant’s file as soon as possible;

          (2)   Attorney Mike Whalen is SUBSTITUTED and APPOINTED as
                counsel of record for Defendant pursuant to the CJA;

          (3)   Defendant’s oral motion to continue is GRANTED;

          (4)   The trial of this case is reset to commence on November 17, 2020,
                at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
                District Judge;

          (5)   All time between the filing of the motion to substitute attorney on
                July 16, 2020 and the new trial date of November 17, 2020 is fully
                excludable time under the Speedy Trial Act for the reasons set forth
                herein;



                                                  3

Case 3:19-cr-00061-TAV-DCP Document 25 Filed 08/10/20 Page 3 of 4 PageID #: 50
        (6)   The parties are to appear before the undersigned for a pretrial
              conference on October 20, 2020, at 1:30 p.m. This date is also the
              deadline for concluding plea negotiations and for providing
              reciprocal discovery;

        (7)   All motions in limine must be filed no later than November 3, 2020;
              and

        (8)   Special requests for jury instructions shall be submitted to the
              District Judge no later than November 6, 2020, and shall be
              supported by citations to authority pursuant to Local Rule 7.4.

      IT IS SO ORDERED.

                                                   ENTER:


                                                   _________________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge




                                              4

Case 3:19-cr-00061-TAV-DCP Document 25 Filed 08/10/20 Page 4 of 4 PageID #: 51
